DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 5-8 and 10-12 are objected to because of the following informalities: 
In claim 1, Applicant has been advised to replace “a part geometry” in line 8 and “the second injection molded cavity” in line 11 to – the part geometry – and -- the second injection mold cavity --, respectively;
In claims 1, 5 and 10-12, Applicant has been advised to replace “ABS” in each claim to the generic name of the polymer;
In claim 5, Applicant has been advised to replace “poly amide” in lines 2-3 to – polyamide –; 
In claim 6, Applicant has been advised to replace “Polyurethane” in line 1 to – polyurethane –; and 
In claims 7 and 8, Applicant has been advised to replace “.2 mm” in claim 7 and “.6 mm” in in claim 8 to – 0.2 mm – and – 0.6 mm --, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “two cavities” in lines 1 and 2. It renders the claim indefinite since it is unclear whether it is meant to be the first and second injection mold cavities recited in the claim 1 or another new two cavities. For the purpose of examination, it has been interpreted as -- the first and second injection mold cavities --.
The remaining dependent claim 4 is also rejected under 112 (b) because it depends from, and thus includes all the limitations of rejected claim 3.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Marco (WO 2007/101738-Machine translation provided herewith) in view of Neerincx et al. (US 2018/0257282). Additional supporting evidence provided by Ing et al. (DE19650854-Machine translation provided herewith).

With respect to claim 1, Marco teaches a method of injection molding of a part (“producing composite bodies”, pg 1 li 16) comprising the steps of;
A. Providing a first injection mold cavity for forming a part geometry (“the cavity of the molding tool 4" ”, pg 8 li 320) and a second injection mold cavity with a mold surface for molding of a final surface around the part geometry (“a cavity of the molding tool 4' ”, pg 8 li 322) with a second material (“into which cavity the polyurethane material can then be injected”, pg 8 li 324) (“Forming tools are arranged both between the clamping plate 1' and the reversing plate 30 and between the clamping plate 2' and the reversing plate 30”, pg 8 li 312-314).
B. Providing a thermoplastic material and using the first injection mold cavity to form a part geometry (“a thermoplastic product being formed in the mold 4'' in a first step”, pg 8 li 317-318) and
C. Utilizing a colored polyurethane material injected around the part geometry in the second injection molded cavity for providing a surface coating on the part (“By a corresponding formation of the clamping-plate-side mold half of the mold 4', a cavity is now formed (enlarged cavity) between the thermoplastic product remaining in the turnable plate and the other cavity wall, into which cavity the polyurethane material can then be injected by means of the mixing head 6 then started into a cavity between the mold and the thermoplastic product accommodated in the cavity. The thermoplastic product is thus flooded or coated and a multilayer part consisting of a thermoplastic material and a polyurethane surface is formed.”, pg 8 li 322-328; “The polyurethane unit can comprise… one or more color modules can be used for separate ink metering into the ink”, pg 3 li 98-101).
Even though Marco does not explicitly mention the application of the invention, the reference mentioned in pg 1 li 18-20 by Marco, e.g. DE 196 508 54 which teaches the production of plastic composite bodies, in particular consisting of a combination of a polyurethane material with a thermoplastic material, further teaches that it is for achieving surfaces for some application in automobiles (Pa [0003]), thus Marco is related to application in automobiles as well.
Marco does not specifically teach compounding a fiber reinforced polyamide with an ABS material to form the part geometry and providing a class A surface on the part.
In the same field of endeavor, a method for forming a part in an injection mold, Neerincx teaches that various articles formed in the injection molding apparatus includes automotive components (Pa [0188]). Neerincx teaches that a molding apparatus 2 can have a stationary half 100 and a moving half 200, the stationary half 100 can include a resin mold surface 120 (Pa [0103]), and the resin molding surface 120 can contact the molded part along an exposed surface, such that any seams (e.g., resulting from gaps between the movable mold inserts 212-216) are hidden from view of a viewer of the molded part such that the surface of a molded part can include a Class A surface (Pa [0122]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marco with the teachings of Neerincx and substitute Neerincx’s resin molding surface for the molding surface of the mold 4’ on the side of the clamping plate 2’ (where the exposed surface will be formed) for the purpose of forming the Class A surface on the exterior surface of the molded part so as to use the molded part as automotive components.
Neerincx further teaches that the molding material 10 can include a polymeric material which includes a combination of acrylonitrile-styrene-butadiene (ABS) and polyamides (Pa [0183]), and further teaches that the molding material 10 can include reinforcing materials, such as glass, carbon and can include cut, chopped, strand fibers, or a combination (Pa [0186]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marco with the teachings of Neerincx and substitute the combination of acrylonitrile-styrene-butadiene (ABS), polyamides and glass or carbon fibers for the thermoplastic material for the purpose of forming the molded part as automotive components.

With respect to claim 2, Neerincx as applied in the combination regarding claim 1 above teaches the fiber reinforced polyamide is carbon fiber or glass fiber reinforced (“The molding material 10 can include reinforcing materials, such as glass, carbon, basalt, aramid, or combination comprising at least one of the foregoing. Reinforcing materials can include cut, chopped, strand fibers, or a combination comprising at least one of the foregoing.”, Pa [0186]).

With respect to claim 3, Marco as applied to claim 1 above teaches that the mold has one (1) core (“the reversing plate 30”) and two cavities (the cavities of the molds 4’ and 4’’) (Fig. 3).

With respect to claim 4, Marco as applied to claim 3 above teaches that the mold is a spin form injection mold (“a thermoplastic product being formed in the mold 4'' in a first step. After the closing unit II' has been opened, the turning plate is rotated by 180[deg.], the thermoplastic molding produced in the cavity of the molding tool 4" being entrained in the molding tool half of the turning plate, and the closing unit being closed again.”, pg 8 li 17-321 and Fig. 3).
 
Claims 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marco (WO 2007/101738-Machine translation provided herewith) in view of Neerincx et al. (US 2018/0257282) as applied to claim 1 above, and further in view of Heinz et al. (US 5,102,935).

With respect to claim 5, Neerincx as applied in the combination regarding claim 1 above teaches a carbon filled a polyamide with ABS formulation, but does not specifically teach that the polyamide is selected from; a carbon filled; PA6; PA6,6; graphene-enhanced PA6 and mixtures thereof.
In the same field of endeavor, polyamide molding compounds and blends, Heinz teaches that the more easily a polyamide melt flows, the better the mold can be filled so this is of paramount important above all in the case of very thin-walled moldings (co 1 li 39-42), and the free-flowing polyamide molding compounds and blends are prepared by mixing of polyamides, low molecular weight, liquid-crystalline esters and/or ester amides ("LC flow promoters') (co 3 li 8-17), blending components (co 23 li 1), and other standard additives 3), such as glass fibers (co 23 li 63), and polyamide 6 and 66 are particularly preferred for polyamides suitable for use in accordance with the invention (co 22 li 68), and suitable polymeric blending components contain (meth)acrylonitrile/- butadienes/(a-nethyl) styrene polymers (ABS) (co 23 li 2, 14-15). Heinz further teaches that the polyamide molding compounds and blends are particularly suitable for use in the automotive field (co 25 li 56-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marco in view of Neerincx with the teachings of Heinz and substitute Heinz’s free-flowing polyamide molding compounds and blends for Neerincx’s material as the first material in the combination in order to make the mold be well filled.

With respect to claim 9, Heinz as applied in the combination regarding claim 5 further teaches that the free-flowing PA molding compounds and blends modified with LC flow promoters 2) in accordance with the invention may contain other standard additives 3) in quantities of from 0.001 to 150% by weight and preferably in quantities of 0.01 to 100% by weight, based on the total weights of 1) and 2) and other standard additives suitable for use in accordance with the invention are reinforcing materials (glass fibers, carbon fibers) (co 25 li 26-34), but does not specifically teach that it is from 20% to 40% glass fiber and or carbon fiber by volume. However, one of ordinary skill in the art would have recognized that from 0.001 to 150% by weight would at least overlap the claimed range, and in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claims 10-12, Neerincx as applied in the combination regarding claim 1 above teaches using ABS material, but does not specifically teach that the ABS material is found in an amount of about 20% / from about 15% by weight to about 20% / or from about 20% by weight to about 25% by weight of the polyamide compound.
In the same field of endeavor, polyamide molding compounds and blends, Heinz teaches that the more easily a polyamide melt flows, the better the mold can be filled so this is of paramount important above all in the case of very thin-walled moldings (co 1 li 39-42), and the free-flowing polyamide molding compounds and blends are prepared by mixing of polyamides, 0.5 to 5% by weight of low molecular weight, liquid-crystalline esters and/or ester amides ("LC flow promoters') (co 3 li 8-17), blending components (co 23 li 1), and other standard additives 3), such as glass fibers (co 23 li 63), and suitable polymeric blending components contain (meth)acrylonitrile/- butadienes/(a-nethyl) styrene polymers (ABS) (co 23 li 2, 14-15). Heinz further teaches that the polyamide content should be no less than 30% by weight and preferably no less than 50% by weight, based on the final mixture (co 23 li 53-55), and the polymeric blending components are generally used in quantities of at least 5% by weight, based on the final mixture (co 23 li 66-68). Heinz further teaches that the polyamide molding compounds and blends are particularly suitable for use in the automotive field (co 25 li 56-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marco in view of Neerincx with the teachings of Heinz and substitute Heinz’s free-flowing polyamide molding compounds and blends for Neerincx’s material as the first material in the combination in order to make the mold be well filled. In Heinz’s free-flowing polyamide molding compounds and blends, ABS is contained at most 5-49.5 wt%, and this range overlaps the claimed ranges. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Marco (WO 2007/101738-Machine translation provided herewith) in view of Neerincx et al. (US 2018/0257282) as applied to claim 1 above, and further in view of Olaf et al. (WO 2006/072366-Machine translation provided herewith).

With respect to claim 6, Marco as applied to claim 1 above teaches that the polyurethane components are polyol and isocyanate and possibly other additives (pg 3 li 98-100), but does specifically teach using aliphatic polyisocyanate.
In the same field of endeavor, a method for forming and coating a substrate in a form tool comprising at least two cavities, Olaf teaches that the paint-coated substrates produced by the process according to the invention are suitable, for example, for interior automotive parts, such as, for example, automotive parts (Pa [0046]), and for the coating of the substrate, solvent-free aliphatic polyurethane lacquer systems being particularly preferably used (Pa [0034]), and a solvent-free aliphatic polyurethane varnish, consisting of a solvent-free polyester polyol and a solvent-free aliphatic polyisocyanate with a quantity ratio of 1:1 (Pa [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marco in view of Neerincx with the teachings of Olaf and substitute Olaf’s solvent-free aliphatic polyurethane varnish for Marco’s polyurethane components for the purpose of coating the molded part being used as automotive parts.

With respect to claims 7 and 8, Marco as applied to claim 1 above teaches that coating the polyurethane material on the part geometry, but does specifically teach that the polyurethane material is molded in a layer from about 0.2 mm to about 1.0 mm thick or from 0.6 mm thick.
In the same field of endeavor, a method for forming and coating a substrate in a form tool comprising at least two cavities, Olaf teaches that the paint-coated substrates produced by the process according to the invention are suitable, for example, for interior automotive parts, such as, for example, automotive parts (Pa [0046]), and for the coating of the substrate, solvent-free aliphatic polyurethane lacquer systems being particularly preferably used (Pa [0034]), and layer thicknesses of the lacquer is in the range from 0.01 to 3 mm (Pa [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Marco in view of Neerincx with the teachings of Olaf and mold/coat the polyurethane material on the part geometry in a layer thickness from 0.01 to 3 mm for the purpose of forming the molded part being used as automotive parts. This range overlaps the claimed ranges. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742